Citation Nr: 0504250	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease of the right knee to include as a result of exposure 
to radiation.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1984 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decision dated in 
December 2002 and May 2003 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2004, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The Board notes that although VA has received correspondence 
from representatives of The American Legion on the veteran's 
behalf, there is no VA Form 21-22, "Appointment of Veterans 
Service Organization as Claimant's Representative."


FINDINGS OF FACT

1.  There is no medical evidence currently of record 
diagnosing the veteran with any psychiatric disorder in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).

2.  The competent medical evidence shows that the veteran is 
currently diagnosed with psychotic disorder, but there is no 
competent medical evidence linking the post-service diagnosed 
disorder to service.

3.  During service, the veteran did not participate in a 
radiation-risk activity.  Actual radiation exposure in 
service is not shown.  

4.  The competent medical evidence shows that the veteran is 
currently diagnosed with degenerative joint disease of the 
right knee, but there is no competent medical evidence 
linking the post-service diagnosed disability to service.
  
 
CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2004).

2.  A psychotic disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Degenerative joint disease of the right knee, claimed as 
secondary to radiation exposure, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1131  (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March and July 2002, the RO sent letters to the veteran 
advising him what evidence was required to substantiate his 
claims for service connection.  The letters also asked the 
veteran to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would try to help him get such things as 
medical records, employment records, or records from other 
Federal agencies but that he must give VA enough information 
about these records so that they could be requested.  While 
the notice letters did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claims, he was informed to submit medical evidence of his 
current mental condition and if he was being seen by a 
private doctor, to complete, sign and return the enclosed 
"Authorization for Release of Information" Form.  The Board 
finds that the veteran was sufficiently put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  In 
addition the Board notes that the March and July 2002 notice 
letters, which preceded the December 2002 and May 2003 rating 
decisions, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, service 
personnel records, and VA treatment records.  While the 
veteran has identified private medical treatment records not 
obtained by VA, the veteran has not issued the proper 
authorization forms in order for the VA to obtain them 
despite the RO's request to do so.  As such, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims for service 
connection.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion.  38 U.S.C.A. § 
5103A(d)(1).  Such an examination is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  As discussed in more detail below, 
the current evidence of record preponderates against the 
claims.  The Board, therefore, finds that the record contains 
sufficient evidence for a decision to be made on the claim.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

Generally, the law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis and psychoses, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If 
there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d).

I.	Entitlement to Service Connection for PTSD

The veteran contends that he should be service-connected for 
PTSD because he currently has PTSD as a result of hardships 
experienced by the veteran due to the needs of the United 
States Navy and two consecutive tours overseas at isolated 
duty stations.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
Where the evidence does not show that the veteran engaged in 
combat with the enemy, his uncorroborated testimony is 
insufficient to establish the stressor.  Credible supporting 
evidence is required.  38 C.F.R. § 3.304(f). 

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The service medical records are silent as to any complaints 
of, diagnosis of, or treatment for any mental disorder.  
Psychiatric clinical evaluation was normal at the time of 
service examination for separation in November 1990.  On the 
Report of Medical History completed in conjunction with the 
separation examination, the veteran denied ever having 
depression or excessive worry or nervous trouble of any sort.

Post-service medical records are absent a diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a).

A December 2001 letter to the Judicial District Court judge 
from Dr. SA, a physician at the N Psychiatric Hospital stated 
that the veteran was was admitted to the psychiatric hospital 
for evaluation and determination whether he was competent to 
stand trial.  Dr. SA reported that the veteran was seen at 
the admitting office for initial psychiatric evaluation and 
was given a diagnosis of Psychotic Disorder, Not Otherwise 
Specified.  A psychiatric hospital discharge instruction form 
dated December 13, 2001 listed the psychiatric diagnosis as 
psychotic disorder N.O.S. and alcohol abuse.  

The veteran was seen in December 2001 at Detroit's VA 
Outpatient facility for a medical evaluation.  The veteran 
reported being discharged from the hospital earlier that 
month after a 45-day stay with a diagnosis of schizophrenia 
and PTSD.

In December 2002 the veteran was treated for injuries he 
sustained when he slipped and fell in the snow.  A neurology 
outpatient note stated the attending neurologist's impression 
after consultation with urgent care clinic physician and 
neurology team was acute bilateral hearing loss, context is 
significant psychiatric disease, neurological examination 
revealed no significant focal or lateralizing finding, and 
impression of abnormal behavior, history of knee operations, 
morbid obesity, multiple risk factors for obstructive sleep 
apnea, nocturnal hypoxia, sleep disruption, worsening of 
cognitive and behavior dysfunction.  An addendum noted that a 
psychiatric evaluation had been requested.

As there is no competent medical evidence showing a current 
medical diagnosis of PTSD, service connection must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304, 4.125.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.	Entitlement to Service Connection for a Psychiatric 
Disability (other than PTSD)

As noted above, the competent medical evidence of record 
shows that the veteran is currently diagnosed with a 
psychotic disorder, not otherwise specified.  Thus, medical 
evidence of a current chronic disability is shown by the 
evidence of record.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

However, also as noted above, the service medical records are 
silent as to any complaints of, diagnosis of, or treatment 
for any mental disorder.  The medical evidence of record also 
fails to show the onset of a psychotic disorder within the 
one-year presumptive period following the veteran's discharge 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the 
earliest documented evidence is noted in December 2001.

There is similarly no competent medical evidence of record 
that links the veteran's psychotic disorder to any incident 
of service.  Although the veteran contends that his 
psychiatric disability is related to his service, as a layman 
he is not competent to offer opinions on medical causation 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the currently diagnosed 
psychotic disorder to any incident or incidents of service, 
service connection for a psychotic disorder must be denied. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.	Entitlement to service connection for degenerative 
joint disease of the right knee.

The veteran contends that he should be service-connected for 
degenerative joint disease of the right knee as a result of 
exposure to ionizing radiation.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 
1997).

First, there are specific diseases which may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  In applying this statutory presumption, there is 
no requirement for documenting the level of radiation 
exposure.

However, there is no evidence, and the veteran has not 
alleged, that he ever participated in a radiation-risk 
activity in accordance with 38 C.F.R. § 3.309(d).  

Second, certain listed "radiogenic" diseases, listed under 
38 C.F.R. § 3.311(b)(2), found 5 years or more after service 
in an ionizing radiation exposed veteran, may also be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of certain 
activities including the occupation of Hiroshima or Nagasaki, 
Japan from September 1945 until July 1946; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

However, the disease for which the veteran seeks service 
connection, degenerative joint disease of the right knee, is 
not enumerated in 38 C.F.R. § 3.311(b)(2).  

Third, service connection for a condition claimed to be due 
to radiation can also be established by showing that the 
disease was incurred during or aggravated by service, a task 
which includes the difficult burden of tracing causation to a 
condition or event during service.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).

The veteran has consistently contended that he was exposed to 
radioactive material during planned maintenance service and 
during electronic maintenance technician drills.  

However, there is no evidence that the veteran was ever 
exposed to ionizing radiation during service.  No such 
exposure is shown by the veteran's service medical records or 
by the veteran's personnel records.  As actual radiation 
exposure during service is not shown by the evidence, service 
connection for degenerative joint disease for the veteran's 
right knee as a result of radiation exposure is not 
warranted.

The fact that the veteran is not entitled to service 
connection as a result of exposure to ionizing radiation 
under 38 C.F.R. § 3.311 does not preclude an evaluation as to 
whether the veteran is entitled to service connection on a 
direct basis under 38 C.F.R. § 3.303 or presumptive basis 
under 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As noted above, in order to warrant service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with minimal degenerative 
joint disease of the right knee.  Thus, medical evidence of a 
current chronic disability is shown by the evidence of 
record.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The service medical records are absent complaints, findings 
or diagnoses of a right knee disability during service.  On 
the clinical examination for separation from service, the 
veteran's lower extremities were evaluated as normal.  Thus, 
there is no medical evidence that shows that the veteran 
suffered from a right knee disability during service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The medical evidence of record also fails to show the onset 
of degenerative joint disease within the one-year presumptive 
period following the veteran's discharge from service.  38 
C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the earliest 
documented evidence of is noted in April 1999 in an x-ray 
report.

There is similarly no competent medical evidence of record 
that links the veteran's right knee degenerative joint 
disease to any incident of service.

Although the veteran contends that his right knee 
degenerative joint disease is related to his service, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the currently diagnosed 
right knee degenerative joint disease to any incident or 
incidents of service, service connection for degenerative 
joint disease of the right knee must be denied. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

1.  Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD) is 
denied.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as a result of exposure 
to radiation, is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


